Citation Nr: 1112071	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  10-20 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for multiple sclerosis.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kimberly J. Syfrett, Attorney at Law


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1970 to August 1976. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2008 and March 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In its December 2008 decision, the RO denied the Veteran's petition to reopen his claim of entitlement to service connection for multiple sclerosis and reopened the Veteran's claim for entitlement to service connection for PTSD and denied it on the merits.  Thereafter, in its March 2010 decision, the RO granted service connection for PTSD and assigned a 50 percent disability rating, effective December 28, 2007.  
 
The issue of entitlement to an initial rating in excess of 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On July 19, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal as to the issue of entitlement to service connection for multiple sclerosis is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in July 2010, the Veteran contacted the RO and indicated that he wished to withdraw his appeal for entitlement to compensation benefits for multiple sclerosis.  This statement acts as a withdrawal of the Veteran's multiple sclerosis claim, and hence, there remains no allegation of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The Veteran's appeal as to the issue of entitlement to service connection for multiple sclerosis is dismissed.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, the Veteran should be issued a statement of the case (SOC) as to the issue of entitlement to an initial rating in excess of 50 percent for PTSD.  

In regard to his claim for entitlement to an initial rating in excess of 50 percent for PTSD, the record reflects that, as noted above, in a March 2010 decision, the RO granted service connection for PTSD and assigned a 50 percent disability rating, effective December 28, 2007.  Thereafter, in September 2010, the Veteran submitted a notice of disagreement (NOD) as to the assignment of a 50 percent disability rating for his PTSD, asserting that a higher disability rating was warranted.  In this regard, the Board notes that the Veteran's NOD regarding this issue was timely filed with the agency of original jurisdiction.  See 38 C.F.R. §§ 20.201, 20.300, 20.301(a), 20.302(a) (2010).  Significantly, however, to date, it does not appear that the RO has issued a SOC in response to the Veteran's September 2010 NOD.  In such cases, the Board is required to remand the issue to the RO for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the Veteran's claim of entitlement to an initial rating in excess of 50 percent for PTSD.  Inform the Veteran that in order to complete the appellate process for this matter he should submit a timely substantive appeal.  If the Veteran completes his appeal by filing a timely substantive appeal, the matter should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


